

104 HR 1241 IH: Full-Service Community School Expansion Act of 2021
U.S. House of Representatives
2021-02-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1241IN THE HOUSE OF REPRESENTATIVESFebruary 23, 2021Mr. Jones (for himself and Mr. Trone) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo improve the full-service community school program, and for other purposes.1.Short titleThis Act may be cited as the Full-Service Community School Expansion Act of 2021.2.Community support for school success(a)Authorization of appropriationsSection 4601 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7251) is amended—(1)in the matter preceding paragraph (1) of subsection (a), by inserting (except for section 4625) after part; (2)in the matter preceding clause (i) of subsection (b)(2)(B), by inserting (except for section 4625) after subpart 2; and(3)by adding at the end the following:(c)Authorization of appropriationsThere are authorized to be appropriated to carry out section 4625—(1)$500,000,000 for fiscal year 2021;(2)$600,000,000 for fiscal year 2022;(3)$700,000,000 for fiscal year 2023;(4)$850,000,000 for fiscal year 2024; and(5)$1,000,000,000 for fiscal year 2025..(b)Definition changesSection 4622 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7272) is amended—(1)by redesignating paragraphs (1), (2), and (3) as paragraphs (6), (8), and (10), respectively; (2)by inserting before paragraph (6), as redesignated by paragraph (1), the following:(1)Community schoolThe term community school means a public elementary school or secondary school that incorporates the 4 pillars of community schools as defined in paragraph (9). (2)Community school coordinatorThe term community school coordinator means an individual who—(A)is a full-time staff member serving 1 eligible school supported by a grant under subsection (b), (c), or (d) of section 4625 or a full-time staff member serving 1 or more such eligible schools in a rural area or on Tribal lands; (B)is responsible for the identification, implementation, and coordination of integrated student supports, expanded and enriched learning time and opportunities, family and community engagement, and collaborative leadership and practices for each such eligible school;(C)serves as a member of the school-based leadership team for each such eligible school;(D)serves as the lead for any needs and assets assessment or community school plan required under section 4625 for each such eligible school; and(E)leads the needs and assets assessment and stakeholder-driven approach to problem-solving and continuous improvement at each such eligible school. (3)Community school initiative directorThe term community school initiative director means an individual who—(A)is employed by an eligible entity that will serve 3 or more eligible schools through a grant under subsection (b), (c), or (d) of section 4625;(B)aids in the implementation and coordination of integrated student supports or stakeholder services, expanded and enriched learning time and opportunities, family and community engagement, and collaborative leadership and practices for such eligible schools; and(C)provides support and guidance to community school coordinators.(4)Community-wide leadership teamThe term community-wide leadership team means a team established by a local educational agency receiving a grant under subsection (b), (c), or (d) of section 4625 that— (A)is responsible for guiding the vision, policy, resource alignment, implementation, oversight, and goal-setting for community school efforts within a local educational agency; (B)includes—(i)representatives from the local educational agency; (ii)educators, school leaders, students, and parents, family members, and caregivers of students, from each eligible school supported by such grant;(iii)community members;(iv)system-level partners that include representatives from government agencies, relevant labor organizations, and nonprofit and other community-based partners; and(v)if applicable, the community school initiative director; and(C)may—(i)be created for the purposes of supporting and sustaining community schools or may already exist at the time the eligible entity submits its application;(ii)solely focus on community schools or have additional functions and responsibilities; (iii)contribute to the development of an application for a community school; or(iv)provide input into the screening process and requirements for future community school coordinator and community school initiative director candidates. (5)Educator learning communitiesThe term educator learning communities means a group of primarily instructional staff in an eligible school who are given common planning time to participate in ongoing decisionmaking and planning to engage in professional development and to examine their practice and student performance in order to improve school policy and classroom teaching..(3)in paragraph (6), as redesignated by paragraph (1)—(A)in the matter preceding clause (i) of subparagraph (A), by striking section 4623(a)(1)(A) and inserting section 4623(a)(1); (B)in the matter preceding clause (i) of subparagraph (B), by striking 4623(a)(1)(B) and inserting 4623(a)(2); and(C)in subparagraph (B)(ii), by inserting “Indian Tribes, Tribal organizations,” after “nonprofit organizations,”;(4)by inserting after paragraph (6), as redesignated by paragraph (1), the following:(7)Eligible schoolThe term eligible school means a public elementary school or secondary school that—(A)has a student body with regard to which not less than 40 percent of students are eligible for a free or reduced-price lunch under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.); or(B)has been identified for comprehensive support and improvement, targeted support and improvement, or additional targeted support pursuant to section 1111(d) or otherwise has been identified by the State as a school in need of additional support.;(5)by striking paragraph (8), as redesignated by paragraph (1), and inserting the following: (8)Full-service community schoolThe term full-service community school means a community school that is supported by a grant under subsection (b), (c), (d), or (e) of section 4625. (9)Pillars of community schoolsThe term pillars of community schools means all of the following: (A)Integrated student supports for the students of a community school that address out-of-school barriers to learning through partnerships with social and health service agencies and providers and coordinated by a community school coordinator, which may include—(i)medical, dental, vision care, and mental health services; and(ii)individuals to assist with housing, transportation, nutrition, immigration, or criminal justice issues and needs.(B)Expanded and enriched learning time and opportunities, including evidence-based strategies including before-school, after-school, during-school, weekend, and summer programs that provide additional academic instruction, individualized academic support, enrichment activities, or learning opportunities, for students of a community school that—(i)may emphasize real-world learning and community problem-solving; and (ii)may include art, music, drama, creative writing, hands-on experience with engineering or science (including computer science), career and technical education, tutoring and homework help, or recreational programs that enhance and are consistent with the school’s curriculum. (C)Active family and community engagement—(i)that—(I)brings parents and families of students of the community school and the community into the school as partners in students’ education, including meaningfully involving parents and families in the community school’s decisionmaking processes; (II)makes the community school a hub for services, activities, and programs, for students, families, and members of the neighborhood that the community school serves; and(III)provides adults with desired educational opportunities; and(ii)that provides centralized supports for families and communities in community schools, which may include English as a second language classes, green card or citizenship preparation, computer skills, art, housing assistance, child abuse and neglect prevention supports, or other programs that bring community members into a school building for meetings, events, or programming.(D)Collaborative leadership and practices that build a culture of professional learning, collective trust, and shared responsibility for each community school using strategies that—(i)shall, at a minimum, include a school-based leadership team, a community school coordinator, and a community-wide leadership team; and (ii)may include other leadership or governance teams, community school steering committees, or other community coalitions, educator learning communities, and other staff to manage the multiple, complex joint work of school and community organizations.; and (6)by inserting after paragraph (10), as redesignated by paragraph (1), the following:(11)School-based leadership team(A)In generalThe term school-based leadership team means a team established by a community school that— (i)is responsible for supporting the implementation of a full-service community school program; and(ii)is comprised of not more than 15 people, which shall include—(I)not less than 2 parents or family members of students attending the eligible school; (II)not less than 2 educators or other staff from the eligible school; and(III)all of the following: (aa)The principal of the school.(bb)The community school coordinator.(cc)Representatives of nonprofit organizations that serve the school.(dd)Community partners.(ee)School administration, including administrative staff and other non-instructional staff such as specialized instructional support personnel. (ff)In the case of a secondary school, students.(12)Results frameworkThe term results framework means comprehensive, evidence-based annual goals and aligned quantifiable indicators demonstrating continuous improvement with respect to students, particularly disadvantaged students, that—(A)are established by an eligible entity or State, as applicable; and(B)serve as targets for each year of the framework; and(C)shall include at least the following goals:(i)Students (including children in prekindergarten and kindergarten) are ready for school in accordance with the State’s ambitious long-term goals and indicators, as described in section 1111(c)(4).(ii)Students are engaged and academically achieving in school.(iii)Students are physically and mentally healthy, and are experiencing positive social and emotional development, including identity development.(iv)Schools and school neighborhoods are safe and provide a positive and equitable school climate for learning.(v)Parents and families are partners in supporting children’s education. (vi)Students are ready for postsecondary education and 21st century careers.(vii)Students are contributing to their communities.(viii)Students are civically engaged or are active participants in democracy.(ix)Students are not chronically absent..(c)Full-Service community school programSection 4625 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7275) is amended to read as follows: 4625.Full-service community school support for whole-child success(a)Grants authorized(1)In GeneralFrom funds made available under section 4601(c), the Secretary shall carry out a full-service community school program by using—(A)not less than 80 percent of such funds to award, on a competitive basis— (i)1-year planning grants described in subsection (b) to eligible entities, in an amount that—(I)is not less than $100,000; and (II)may not exceed the amount equal to $100,000 for each eligible school to be served by the eligible entity under the grant; (ii)5-year implementation grants described in subsection (c) to eligible entities, in an amount of not less than $250,000 each year for each eligible school to be served by the eligible entity under the grant; and(iii)3- to 5-year expansion grants described in subsection (d) to eligible entities, in an amount of not less than $300,000 each year and an additional $150,000 for each additional school, except that for fiscal year 2021 through 2023, the total funds for expansion grants under this subparagraph shall be no more than 20 percent of the total amount available under this paragraph; (B)not more than 15 percent of such funds to award 3-year grants under subsection (f), on a competitive basis, to States; and (C) not more than 5 percent of such funds to provide technical assistance for community schools under subsection (h).(2)Reservation of fundsThree percent of the funds described in paragraph (1)(A) shall be reserved for eligible entities that include the Bureau of Indian Education, an Indian Tribe, or a Tribal organization. (b)Planning grants(1)ApplicationAn eligible entity that desires a planning grant under subsection (a)(1)(A)(i) shall submit an application to the Secretary at such time and in such manner as the Secretary may require. The Secretary shall require that each such application include all of the following:(A)A description of the eligible entity.(B)An assurance that the eligible entity will establish a community-wide leadership team that contributes to the planning and implementation of a full-service community school program.(C)A description of the capacity of the eligible entity to coordinate and, in collaboration with its partner entities, facilitate the implementation of all pillars of community schools at 1 or more full-service community schools through an implementation grant under subsection (c), including by providing a description of student, educator, family, and community engagement to demonstrate the interest described in subparagraph (D)(i). (D)The identification of 1 or more eligible schools that—(i)show a strong interest, voluntarily, in participating in a full-service community school program supported by an implementation grant under subsection (c); (ii)have a demonstrated need to be a community school, including by providing data regarding poverty rates, discipline rates, academic achievement, student physical and mental health, or additional information connected to the pillars of community schools; (iii)have committed to establishing or designating a school-based leadership team to support the school’s community school initiative; and(iv)provide documentation regarding whether such school has been identified for comprehensive support and improvement, targeted support and improvement, or additional targeted support pursuant to section 1111(d). (E)The designation of an individual to serve as the district liaison for the area served by the eligible entity, who will direct the planning and implementation of any grants under this subsection or subsection (c) or (d), including by coordinating with—(i)students, families, educators, principals, and other school leaders of eligible schools identified under subparagraph (D);(ii)service providers, including potential service providers, and system-level partners, such as government agencies, relevant labor organizations, and nonprofit and other community-based partners; and(iii)community members. (F)An identification of the initial community-wide leadership team for purposes of this section and the school-based leadership team for each eligible school identified under subparagraph (D), and, if either such team does not exist as of the date of the application, the process that will be put in place to establish such team.(G)If applicable, plans for hiring additional staff, providing additional compensation to existing staff, or contracting with 1 or more nonprofit entities to help the eligible entity apply for an implementation grant under subsection (c).(H)A data-sharing agreement between the local educational agency and partner entities and services that ensure the sharing of relevant real-time student data to conduct the needs and assets assessment described in paragraph (2)(A)(i)(I). (I)An assurance that any grant funds awarded will benefit members of the community served without discrimination based on race, color, religion, sex (including sexual orientation and gender identity), age, or disability. (J)An assurance that any community school opened with the use of grant funds under this section will hold leadership team meetings that are open to the public, and that records related to finances, personnel, and other decisionmaking processes for those schools will be made available for public review. (2)Planning grant activities(A)In generalAn eligible entity receiving a planning grant under this subsection shall—(i)(I)conduct a needs and assets assessment for each eligible school participating in the grant that identifies the academic, social and emotional, physical and mental health, and other needs of at least 50 percent of students, families, and school staff, and engages a significant number of community members for each school; and (II)analyze the results of the assessment; (ii)hire or designate a community school coordinator to lead the needs and assets assessment;(iii)establish or support a community-wide leadership team to support all of the designated schools;(iv)establish a school-based leadership team for each participating eligible school;(v)convene the community-wide leadership team as quickly as practicable, and not later than 180 days after the date of receipt of the grant; (vi)work with community-wide leadership teams and school-based leadership teams to identify, and collaborate with, service providers—(I)that have the capacity, and demonstrated effectiveness, to participate in a full-service community school and provide integrated student support services for a full-service community school in the relevant area; and(II)which may include public, private, and nonprofit agencies or organizations that provide higher education, educational enrichment, substance abuse prevention and education, mental and physical health services, housing assistance, transportation, job training, housing and economic development, and social welfare services; (vii)complete a planning report, as described in subparagraph (C), that details the implementation plan before moving forward with implementation; (viii)ensure that meetings of the leadership teams are open to the public, and that records related to finances, personnel, and other decisionmaking processes are made available for public review; (ix)if necessary, hire additional staff, provide additional compensation to existing staff, or contract with a nonprofit entity or entities to aid in the activities necessary to apply for an implementation grant or implement the full-service community school plan described in clause (x); and(x)craft a full-service community school plan for each eligible school identified under paragraph (1)(D), including a description of—(I)how the community school coordinator assigned to each such school, community school initiative director, and community-wide leadership team, will be expected to fulfill their responsibilities;(II)how collaborative leadership and practices structures and strategies will be identified and used;(III)the integrated student supports or stakeholder services, expanded and enriched learning time and opportunities, and active family and community engagement activities that will be tailored to the needs and assets assessment conducted under clause (i)(I) and provided in each such school;(IV)how each such school will provide culturally and linguistically relevant communication between such school and families;(V)how each such school will establish and maintain partnerships with nonprofit organizations, faith and community-based institutions, institutions of higher education (including teacher preparation institutions), hospitals, museums, businesses, and other community entities that will help implement and sustain the community school plan and that will participate in a community-wide leadership structure;(VI)how services and activities described in subclause (III) to be provided will supplement, not supplant, existing programs and activities at the eligible school as of the date of application; and(VII)if applicable, a description of the additional Federal, State, local, and private funds that will be accessed to carry out activities described in subclause (III). (B)Revision of community-wide leadership structureAn eligible entity receiving a planning grant under this subsection may revise the eligible entity’s community-wide leadership team membership as needed to reflect—(i)the results of each eligible school’s needs and asset assessment under subparagraph (A)(i); and (ii)the eligible entity’s subsequent identification of partner entities. (C)Planning reportNot later than 2 years after receiving a planning grant under this subsection, the eligible entity shall submit to the Secretary a planning report that includes the following: (i)A description of the actions taken to coordinate and, in collaboration with its partner entities, facilitate the provision of strategies aligned to the 4 pillars of community schools to enable at least 1 eligible school to become a full-service community school. (ii)A comprehensive plan that includes descriptions of the following:(I)Results of a thorough needs and assets assessment, as described in subparagraph (A)(i), of students, staff, families, and communities for each eligible school to be served through the proposed full-service community schools initiative of the eligible entity. (II)The student, family, school, neighborhood, and community to be served by each eligible school identified for the implementation of a full-service community school program, including demographic information on race, ethnicity, socioeconomic status, and disability status for the school and the local community.(III)How a full-service community school program contributes to advancing the strategic full-service community school improvement goals and efforts of the eligible entity. (iii)Plans for sustaining all pillars of community schools in the identified eligible schools, which respond to the needs assessment results for each pillar of community schools.(iv)Annual measurable performance objectives and goals from a results framework to be used by the eligible entity, disaggregated for all students and each subgroup of students, as defined in section 1111(c)(2), including an increase in the number and percentage of families and students targeted for services each year of the proposed full-service community school program, in order to ensure that children are— (I)meeting the challenging State academic standards established under section 1111(b); and(II)safe, healthy, and supported by engaged families.(v)A description of the integrated student support services, including existing and additional integrated student support services, to be coordinated by the community school coordinator and provided by the eligible entity and its partner entities through each proposed full-service community school, including an explanation of—(I)why such services have been selected, including references to the needs and assets assessment described in subparagraph (A)(i); (II)how such services will improve student academic achievement; (III)how such services address social and emotional needs of students and the use of trauma informed care; (IV)how such services will address the annual measurable performance objectives and outcomes described in clause (iv); (V)plans for student transportation to and from after-school and summer activities offered through the proposed full-service community schools; (VI)the services designed to address the needs for youth tran­si­tion­ing out of high school or disconnected youth aged 16 through 24; and(VII)services and supports to prepare students for college and improve college access, and services to help students transition to higher education.(vi)Plans, including a description of the applicable funding sources, to ensure that each proposed full-service community school site is served by a full-time community school coordinator—(I)at such school; or(II)in the case of an eligible school in a rural area or on Tribal lands, as described in section 4622(2)(A). (vii)Plans for professional development, for the personnel of each proposed full-service community school and partner service providers, on— (I)managing, coordinating, or delivering integrated student support services;(II)expanded and enriched learning time and opportunities; (III)active family engagement; and (IV)collaborative leadership and practices.(viii)Plans to establish a school-based leadership team and plans for joint utilization of school facilities, which shall include opportunities for collaboration at each participating eligible school between the community school coordinator and members of the school-based leadership teams, families, and the community, to plan, evaluate progress, and reassess needs.(ix)Plans for annual evaluation based upon attainment of the performance objectives and outcomes described in clause (iv).(x)Plans for sustaining the programs and services described in this subsection, including plans to leverage community partners and existing revenue streams at the proposed full-service community schools upon the end of any implementation grant under subsection (c). (D)Timing and eligibilityAn eligible entity receiving a planning grant under this subsection is eligible to apply for an implementation grant under subsection (c) immediately upon the completion of all grant requirements under this subsection and the submission of the planning report to the Secretary under subparagraph (C).(c)Implementation grants(1)ApplicationAn eligible entity desiring an implementation grant under subsection (a)(1)(A)(ii) shall—(A)in the case of an eligible entity that received and completed a planning grant, be able to access an expedited process to apply for such grant, based on the planning report developed under subsection (b)(2)(C);(B)in the case of an eligible entity that has not successfully completed a planning grant under subsection (b), submit an application, at such time and in such manner as required by the Secretary, that—(i)demonstrates that the eligible entity has completed the planning activities described in subsection (b)(2); and (ii)includes the information required under the application under subsection (b)(2)(A) and a planning report as described in subsection (b)(2)(C);(C)provide a data-sharing agreement between the local educational agency and partner entities and services that ensures the sharing of relevant real-time student data to determine the provision of services and assess program progress and quality; (D)provide an assurance that any grant funds awarded will benefit members of the community served without discrimination based on race, color, religion, gender (including sexual orientation and gender identity), age, or disability; and (E)provide an assurance that any full-service community school will hold leadership team meetings that are open to the public, and that records related to finances, personnel, and other decisionmaking processes for those schools will be made available for public review. (2)Use of fundsAn eligible entity receiving an implementation grant under this subsection shall use grant funds to carry out all of the following:(A)In collaboration with the partner entities and service providers identified under subsection (b)(1)(B), establish not less than 1 full-service community school in the area served by the eligible entity, by facilitating the provision of the pillars of community schools in each eligible school served under the grant.(B)Fund a community school coordinator who is responsible for coordinating the provision of the pillars of community schools at, and working with the collaborative leadership structure of, each eligible school to be served under the grant.(C)Establish, support, or maintain—(i)a school-based leadership team, community-wide leadership team, or educator learning communities to establish a strong collaborative leadership structure for each eligible school to be served; and (ii)a community-wide leadership team to establish a strong collaborative leadership structure to support all eligible schools being served.(D)Ensure that meetings of the leadership teams are open to the public, and that records related to finances, personnel, and other decisionmaking processes are made available for public review.(E)Implement integrated student supports at the eligible school to be served, including not less than two of the following:(i)Health and social services, which may be based in the eligible school or provided in the community, including primary health, dental care, vision care, and mental health including trauma-informed care.(ii)Nutrition services, including providing additional meals or assistance in accessing Federal, State, and local food assistance programs. (iii)Programs that provide assistance to students of the eligible school who have been or are at risk of being chronically absent, suspended, or expelled, and students who are failing, or at risk of failing, to meet the challenging State academic standards under section 1111(b), including—(I)mentoring and other youth development programs;(II)programs that support positive and equitable school climates, including restorative justice practices and culturally competent pedagogy and practices, or juvenile crime prevention and rehabilitation programs; (III)specialized instructional support services;(IV)homeless prevention services;(V)developmentally appropriate physical education;(VI)legal services, including immigration-related legal services;(VII)dropout prevention programs and reengagement programs; (VIII)supports for students in foster care and children experiencing homelessness; (IX)transportation services necessary for students to access integrated student support services, expanded and enriched learning time and opportunities, family and community engagement activities, or other services and activities identified to support the development of students; and(X)technical assistance for students with limited access to digital devices or high-speed internet services. (F)Implement expanded and enriched learning time, which may include—(i)additional academic instruction and high-quality academic tutoring; (ii)before- and after-school and summer learning programs;(iii)mentorship programs;(iv)workforce development activities, including career and technical education, internships, pre-apprenticeship programs, and service-learning opportunities;(v)student support services for children with disabilities; (vi)additional college access support, including earning college credit while in high school, college visits, summer bridge programs, college counseling, or other services geared towards college success; and(vii)advanced skill development in areas of interest including music, arts, sports, technology, or other areas.(G)Implement active family and community engagement strategies, which may include—(i)culturally and linguistically relevant communication between such school and families; (ii)on-site early childhood care and education programs;(iii)home visitation services by educators and other professionals who are employed by the eligible entity or a service provider;(iv)adult education, including instruction in English as a second language programs, financial literacy education, programs that lead to the recognized equivalent of a high school diploma, or credit recovery programs;(v)workforce development activities, including job search and preparation services and career advancement activities; (vi)legal services, such as help with green card or citizenship preparation;(vii)programs that aid family and community well-being, including accessing homeless prevention services;(viii)programs that promote parental and family involvement and family literacy and provide volunteer opportunities;(ix)assistance and supports for children and young people involved in the child welfare system; (x)higher education preparation courses, including credit accumulation and other higher education or continuing education preparation courses, and college counseling to prepare students and families for higher education; and(xi)child abuse and neglect prevention activities, including services to strengthen families. (H)Implement collaborative leadership and practice strategies, which may include—(i)building the capacity of educators, principals, other school leaders, and other staff to lead collaborative school improvement structures, such as professional learning communities;(ii)regularly convening or engaging all initiative-level partners, such as local educational agency representatives, city or county officials, children’s cabinets, nonprofit service providers, public housing agencies, and advocates;(iii)regularly assessing program quality and progress through individual student data, participant feedback, and aggregate outcomes to develop strategies for improvement; and(iv)organizing school personnel and community partners into working teams focused on specific issues identified in the needs and assets assessment. (I)Support and enable the district liaison described in subsection (b)(1)(E) to lead the community-wide leadership team and carry out the activities described in the eligible entity’s application and planning report submitted under paragraph (1).(3)Prohibition on discriminationAn eligible entity receiving a grant under this subsection shall ensure that activities carried out with grant funds serve members of the community without discrimination based on race, color, religion, sex (including sexual orientation and gender identity), age, or disability. (4)ReportAt the end of the grant period, an eligible entity receiving a grant under this subsection shall prepare and complete a report designed by the Secretary that—(A)for each eligible school operating a full-service community school program—(i)details the impact of the full-service community school program on academic achievement and opportunities, as aligned with the results framework of the eligible entity, including achievement based on the challenging State academic standards established under section 1111(b); (ii)includes school climate information, which may come from student, parent, or educator surveys, that shall be cross-tabulated and disaggregated by subgroup of students (as defined under section 1111(c)(2)), including— (I)school discipline data such as suspension and expulsion rates;(II)measures of student engagement, safety, attendance, staff turnover, and family involvement; and (III)measures of students' social emotional skills, habits, and mindsets; (iii)describes—(I)the integrated student supports, expanded and enriched learning time and opportunities, and family and community engagement activities offered by the full-service community school program at the eligible school; and (II)the collaborative leadership and practice structures in place at the eligible school; (iv)includes information on the number, qualifications, and retention of school staff at the eligible school, including the number and percentage of fully certified teachers, disaggregated by race and ethnicity, and rates of teacher turnover; and(v)details academic and whole-child outcomes in the eligible school, as aligned with the results framework of the eligible entity, which may include information on school readiness, mental and physical health, academic achievement, high school graduation rates, college acceptance and matriculation, reduced racial and economic achievement gaps, school climate, and school attendance; and (B)identifies any cost savings from greater coordination between community schools and partner organizations in providing services through the full-service community school program, including any integration of grant funds with funding from community partners and existing funding streams, and changes in school spending as a result of the full-service community school program. (d)Expansion grants(1)Eligible expansion grant recipients(A)In generalIn order to receive an expansion grant under this subsection, an eligible entity shall, as of the date of application under this subsection, operate 1 or more—(i)full-service community schools supported under subsection (c) or (e); or(ii)community schools supported under another source of funding. (B)Special ruleFor purposes of subparagraph (A)(ii), the Secretary may deem a school to be a community school if the school provides integrated student supports in a manner that is, as determined by the Secretary, sufficiently similar to a full-service community school supported under subsection (c). (2)ApplicationsAn eligible entity that desires an expansion grant under this subsection shall submit an application to the Secretary for each eligible school proposed to be served. The application shall include the following:(A)A needs and assets assessment for the eligible school.(B)Information about the school that includes— (i)student demographic, academic achievement, and school climate data—(I)disaggregated by major demographic groups, including—(aa)student subgroups (as defined under section 1111(c)(2)), students experiencing homelessness, and children or youth in foster care; and (bb)eligibility for a free or reduced price lunch under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.); and(II)including the number of students who are children with disabilities; (ii)a description of the need for, and access to, integrated student supports;(iii)a description of the need for, and access to, expanded and enriched learning time and opportunities;(iv)school funding information, including Federal, State, local, and private education funding, and per-pupil spending, based on actual salaries of personnel assigned to the eligible school;(v)information on the number, qualifications, and stability of school staff, including the number and percentage of fully certified teachers, disaggregated by race and ethnicity, and rates of teacher turnover; (vi)active family and community engagement information, including—(I)family and community needs based on surveys, information from public meetings, or information gathered by other means;(II)efforts to provide culturally and linguistically relevant communication between schools and families; and(III)need for and access to family and community engagement activities;(vii)collaborative leadership and practices, including a description of the eligible school's community-wide leadership team, school-based leadership teams, educator learning communities, and common planning time for educators;(viii)opportunities for partnerships with nonprofit organizations, faith and community-based institutions, institutions of higher education (including teacher preparation programs), hospitals, museums, businesses, public housing agencies, and other community entities that can partner with the eligible school and that can establish or strengthen a community-wide leadership structure; and (ix)community climate indicators, including housing instability, unemployment, poverty, availability of jobs that offer a living wage, health indicators, youth employment, access to parks, environmental hazards, crime, and gang activity.(C)A community school plan, which shall include a description of—(i)how the community school coordinator and, as applicable, community school initiative director, and community-wide leadership team will be expected to fulfill their responsibilities;(ii)the collaborative leadership and practices structures and strategies to be used;(iii)the integrated student supports or stakeholder services, expanded and enriched learning time and opportunities, and active family and community engagement activities that will be tailored to the needs and assets assessment and provided in accordance with paragraph (4)(D);(iv)how the eligible school will provide culturally and linguistically relevant communication between schools and families;(v)how the eligible school will establish and maintain partnerships with nonprofit organizations, faith and community-based institutions, institutions of higher education, including teacher preparation programs, hospitals, museums, businesses, public housing agencies, and other community entities that will help implement and sustain the community school plan and that will participate in a community-wide leadership structure; (vi)how activities chosen will reinforce, and not duplicate, existing programs and activities at the eligible school as of the date of application; and(vii)if applicable, a description of the additional Federal, State, local, and private funds that will be accessed to carry out activities under the grant. (D)A data-sharing agreement between the local educational agency and partner entities and services that ensure the sharing of relevant real-time student data to determine the provision of services and assess program progress and quality. (E)An assurance that any grant funds awarded will benefit members of the community served without discrimination based on race, color, religion, sex (including sexual orientation and gender identity), age, or disability. (F)An assurance that any community school opened with the use of grant funds will hold leadership team meetings that are open to the public, and that records related to finances, personnel, and other decisionmaking processes for those schools are made available for public review. (3)Uses of fundsAn eligible entity receiving an expansion grant under this subsection shall use grant funds to scale up or expand a community school described in paragraph (1) that the eligible entity is operating as of the date of application, including by—(A)funding a community school coordinator to work at the proposed eligible school or for the eligible entity;(B)funding an initiative-level community school coordinator to support all existing community schools described in paragraph (1), and new community schools, supported by the eligible entity;(C)creating or strengthening a community-wide leadership team that, with respect to all full-service community schools supported by the eligible entity, provides—(i)a results-based vision for the full-service community schools;(ii)data and evaluation;(iii)finance and resource development;(iv) alignment and integration of the goals of the full-service community schools with the pillars of community schools, and implementation of those goals;(v)supportive policy and practices;(vi) professional development for staff and technical assistance; (vii)broad community engagement;(viii)meetings that are open to the public, and records related to finances, personnel, and other decisionmaking processes that are made available for public review; and(ix)supporting overlapping needs of existing community schools described in paragraph (1);(D)identifying an intermediary entity (which can be the local educational agency or another local government agency or a combination of these agencies in partnership with a nonprofit organization) to provide planning, coordination, and management of the community school initiative supported under the grant, in consultation with the community-wide leadership team and community school sites;(E)creating an internal process to replicate the existing community schools described in paragraph (1) in other eligible schools;(F)conducting a needs and assets assessment and crafting a community school plan for each eligible school to be served by the grant, led by the community school coordinator;(G)providing resources for additional full-service community schools, which shall serve members of the community without discrimination based on race, color, religion, sex (including sexual orientation and gender identity), age, or disability; (H)carrying out any activity described in subsection (b)(2) in order to establish new full-service community schools; (I)carrying out any activity described in subparagraphs (D), (E), (F), (G), or (H) of subsection (c)(2) at an existing community school described in paragraph (1); or(J)funding an evaluation of activities supported by the grant under this section by— (i)regularly tracking community school data;(ii)supporting community schools in collecting data for analysis and evaluation; or(iii)carrying out an evaluation of the effects of each existing community school described in paragraph (1) that is supported under this Act and an evaluation of the cumulative effects of all community schools. (4)ReportAt the end of the grant period, an eligible entity that received a grant under this subsection shall prepare and complete a report, designed by the Secretary, that—(A)details the impact of the full-service community school program on academic achievement and opportunities; (B)demonstrates district-wide collaboration for the full-service community schools;(C)includes school climate information for all community schools served by the same local educational agency as the full-service community school that is supported under the grant; (D)describes—(i)the integrated student supports, expanded and enriched learning time and opportunities, and family and community engagement activities offered through the grant; and(ii)the collaborative leadership and practice structures in place at both the school and community levels; and (E)identifies any cost savings from greater coordination between community schools and partner organizations in providing services through the full-service community school program supported under this subsection, including any—(i) integration of grant funds with funding from community partners and existing funding streams as of the day before the receipt of the grant under this subsection; and (ii)changes in school spending as a result of the full-service community school program supported under this subsection.(e)Renewal(1)In generalNotwithstanding any other provisions of this section, the Secretary may renew a grant provided to an eligible entity under subsection (c) or (d) for an additional period of not to exceed 5 years, if the eligible entity—(A)has satisfactorily completed an implementation or expansion grant under subsection (c) or (d), respectively; (B)applies for a renewal under this subsection; and(C)details academic and whole-child outcomes for all students and each subgroup of students, as defined in section 1111(c)(2), in the eligible schools assisted under the grant that aligns with the results framework of the eligible entity, which may include information on school readiness, mental and physical health, academic achievement, high school graduation rates, postsecondary education acceptance and matriculation, reduced racial and economic achievement gaps, school climate, and school attendance. (2)Use of fundsAn eligible entity whose grant is renewed under this subsection shall—(A)use the grant funds provided for activities described in subsection (c)(2), in the case of a renewed implementation grant, or subsection (d)(3), in the case of a renewed expansion grant; and(B)be subject to all requirements, including reporting requirements, under subsection (c) or (d), as applicable. (f)State grants(1)In GeneralA State receiving a grant under subsection (a)(1)(B) shall use the grant for the planning, implementation, and expansion of community schools in the State, in accordance with paragraph (3). (2)ApplicationsA State educational agency desiring a grant under this subsection shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require, including the following: (A)Information about State spending on education priorities, policies, and programs that is consistent with the pillars of community schools.(B)A plan for creating a State liaison position who will—(i)oversee the implementation of funds under this grant; and (ii)support and coordinate community school efforts in the State educational agency.(C)A description of the community schools in the State, as of the date of application. (D)A description of the State's initial goals for the grant.(E)An assurance that the State will use—(i)not more than 5 percent of the grant funds awarded under this subsection for the administration costs of the grant; and(ii)not less than 95 percent of such funds to directly benefit local educational agencies or public elementary schools or secondary schools, through supporting professional development, providing direct support or technical assistance, or awarding subgrants to local educational agencies under paragraph (4)(B). (F)An assurance that any grant funds awarded will benefit members of the community served without discrimination based on race, color, religion, gender (including sexual orientation and gender identity), age, or disability. (G)An assurance that any community school supported by grant funds will hold leadership team meetings that are open to the public, and that records related to finances, personnel, and other decisionmaking processes for those schools are made available for public review. (3)Required activitiesA State educational agency receiving a grant under this subsection shall—(A)provide subgrants to local educational agencies in accordance with subsection (c) or (d) to start new community schools or sustain existing community schools as of the date of receiving funds for the subgrant;(B)establish goals for increasing State spending on student supports consistent with the pillars of community schools, using a results framework established by the State;(C)establish a State-level steering committee (which may be a previously existing team) that represents relevant community schools stakeholders, including educators, community school initiative leaders, education union or association designees, and community school coordinators from schools already implementing community schools in the State, which shall—(i)have the authority to make decisions about the design, implementation, and evaluation of State efforts under this section;(ii)include at least 10 members and be co-chaired by a community school stakeholder;(iii)if applicable, be responsible for the design of all aspects of a State technical assistance center described in paragraph (4)(B); and(iv)ensure that all steering committee meetings are open to the public;(D)develop or provide resources to help local educational agencies in the State identify, assess needs for, and implement community schools throughout the State;(E)establish goals on the implementation and expansion of community schools throughout the State;(F)provide resources to foster statewide engagement on the academic, social, emotional, and health benefits of implementing community schools; (G)develop a plan to include community schools in the State plans under section 1111 and for long-term State support of community schools;(H)work with State legislatures to support community schools in State planning and budgeting; and(I)work with local educational agencies and technical assistance providers to provide evidence-based technical assistance specifically for the implementation of community schools to local educational agencies or schools. (4)Optional activitiesA State educational agency may use funds provided under a grant under this subsection to—(A)work with institutions of higher education to provide technical assistance and support for developing and sustaining community school initiatives across the State, which may include research partnerships and programs related to career and technical education; (B)provide subgrants to institutions of higher education or nonprofit organizations to operate a State technical assistance center;(C)provide professional development and coaching for community school staff; (D)provide strategic planning support for local educational agencies and schools;(E)develop infrastructure to support partnerships, at the local educational agency level, to provide resources for schools; (F)work with schools and local educational agencies to develop and implement restorative practice principles and provide resources and professional development to promote culturally competent pedagogy and practices;(G)work with local educational agencies, and partner organizations who are interested in working with local educational agencies to adopt or expand community schools in the State, on the planning and sustainability of the State community school program;(H)work with local educational agencies on how to coordinate with counties, cities, and other units of local government to coordinate supports to provide resources for community schools, including resources for career and technical education; or(I)provide guidance to public health and other healthcare organizations interested in supporting school-based efforts and help connect such organizations with local educational agencies working on community school efforts.(5)Continuation grantsNot­with­stand­ing any other provision of this subsection, the Secretary may award a State that has received a grant under paragraph (1) with not more than 1 additional 1- to 5-year continuation grant if the State applies for such a grant, to be used to carry out activities described in paragraphs (3) and (4). (6)EvaluationAt the end of the grant period for a grant under this subsection (including any continuation grant awarded under paragraph (5)), each eligible State shall undergo an evaluation designed by the Secretary. The evaluation shall include, at a minimum, an evaluation of community schools in the State, as compared to those schools before they became community schools or as compared to similar schools in the State, including the following data disaggregated by subgroups of students, as defined in section 1111(c)(2): (A)An analysis of the progress on meeting the goals described in paragraph (3)(B).(B)Student chronic absenteeism rates.(C)Student discipline rates, including suspensions and expulsions.(D)School climate information, which may come from student, parent, or teacher surveys.(E)The provision of integrated student supports and stakeholder services.(F)Expanded and enriched learning time and opportunities.(G)Family and community engagement efforts and impact.(H)Information on the number, qualifications, and retention of school staff, including the number and percentage of fully certified teachers, disaggregated by race and ethnicity, and rates of teacher turnover.(I)Graduation rates.(J)Changes in school spending information.(g)Report to Congress(1)In GeneralNot later than 5 years after the date of enactment of the Full-Service Community School Expansion Act of 2021, the Secretary shall prepare and submit to Congress a report on the impact of the community school program supported under this section.(2)Public availabilityThe report required under paragraph (1) shall be made publicly available via the Department’s website and shall include data presented in such a manner as to be easily searchable.(3)ContentsThe report shall include—(A)data gathered under the program under this section, in the aggregate and disaggregated by each subgroup of students as defined in section 1111(c)(2); (B)the impact of the grant program on student outcomes, which shall include academic performance and high-school graduation rates for each eligible school; and(C)if applicable, recommendations on how to better equip the grant program to meet the needs of students, particularly as needed to assist local educational agencies with the highest poverty levels. (h)Technical assistance(1)Assistance and supportFrom amounts made available under subsection (a)(1)(C), the Secretary shall make technical assistance and support available to grant recipients under this section. Such support shall consist of—(A)national and regional meetings for the personnel of community schools;(B)community school site visits based on need and scope of the grants provided under this section; and(C)implementing strategies in the following key areas:(i)Leveraging and coordinating the resources of other Federal, State, and local systems, including systems that address healthcare or early childhood education and other Federal programs, such as the Promise Neighborhoods program under section 4624 and the 21st Century Community Learning Centers program under part B of this title, and assisting the efforts of local educational agencies to secure such funding.(ii)Addressing data-sharing challenges due to the requirements under section 444 of the General Education Provisions Act (20 U.S.C. 1232g) (commonly referred to as the Family Educational Rights and Privacy Act of 1974) and the Health Insurance Portability and Accountability Act of 1996 (Public Law 104–191) by assisting with the implementation of waiver or nondisclosure agreement strategies that allow community partners to access data.(iii)Distributing materials that describe the elements and advantages of community schools, including references to governmental and nonprofit reports.(iv)Assisting any local educational agency in forming a task force to study the creation and administration of community schools and connecting the local educational agency with other statewide institutions who might partner with the agency, including institutions of higher education or public health organizations.(v)Establishing a national steering committee—(I)composed of entities that received grants under this section for full-service community schools, education labor organization representatives, nonprofit community school partners, research institutions with community school expertise, and other relevant stakeholders;(II)to determine standards for technical assistance for State educational agencies, local educational agencies, and school sites; and(III)to support the development of tools for implementing full-service community schools for grantees under this section. (vi)Informing State and local educational agencies of the availability of grants under this section, and providing technical assistance to entities in applying for such grants.(vii)Informing State and local educational agencies of other sources of funding for community schools, including funding under part A of title I, school improvement grants under section 1003, 21st century community learning center grants under part B of this title, and any other Federal grants or sources of funding. (viii)Facilitating effective coordination among State agencies in the deployment of resources and services such as health, nutrition, and other supports.(2)Technical assistance center(A)In generalFrom amounts made available to carry out this subsection, the Secretary shall establish a technical assistance center to provide technical assistance to community schools, eligible entities, and States under this section. (B)RequirementsThe technical assistance center shall be overseen and designed by the national steering committee described in paragraph (1)(C)(v) and may include representatives from the State steering committees described in subsection (f)(3)(C).. (d)Conforming amendmentsSection 4623 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7273) is amended—(1)in subsection (a)—(A)by redesignating paragraph (2) as paragraph (3); and(B)by striking paragraph (1) and inserting the following: (1)Promise neighborhoodsThe Secretary shall use not less than 95 percent of the amounts made available under section 4601(b)(2)(B) to award grants, on a competitive basis and subject to subsection (e), to eligible entities for the implementation of a comprehensive, effective continuum of coordinated services that meets the purpose described in section 4621(1) by carrying out activities in neighborhoods with—(A)high concentrations of low-income individuals;(B)multiple signs of distress, which may include high rates of poverty, childhood obesity, academic failure, and juvenile delinquency, adjudication, or incarceration; and(C)schools implementing comprehensive support and improvement activities or targeted support and improvement activities under section 1111(d).(2)Full-service community schools authorizedThe Secretary shall use the amounts made available under section 4601(c) to carry out the full-service community school program under section 4625(a).;(2)in subsection (b)—(A)in the subsection heading, by inserting of promise neighborhoods grants after Duration; and(B)by striking under this subpart and inserting under subsection (a)(1);(3)in subsection (c)—(A)in the subsection heading, by inserting for promise neighborhoods grants after Funding;(B)by striking under this subpart and inserting under subsection (a)(1); and(C)by striking meeting— and all that follows through the period at the end and inserting the following: meeting the performance metrics described in section 4624(h).;(4)in subsection (d)—(A)by striking paragraph (2);(B)by redesignating paragraph (3) as paragraph (2); and(C)in paragraph (2), as redesignated by subparagraph (B), by striking under this subparteach place the term appears and inserting under subsection (a)(1);(5)in subsection (e), by inserting and amounts provided under section 4601(c) after subsection (a); and(6)in subsection (f)—(A)in the subsection heading, by inserting promise neighborhood before grants; (B)by striking and not fewer than 10 grants for activities described in section 4625; and(C)by striking the requirements of subsection (a)(2) and inserting the requirements of subsection (a)(3).